Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (this “Amendment”), effective April 19,
2018, attaches to and forms part of that certain Employment Agreement dated as
of October 3, 2007, and as amended effective March 27, 2012 and February 20,
2015 (the “Agreement”), between Aon Corporation, a Delaware corporation (the
“Company”) and Christa Davies (the “Executive”). Capitalized terms used and not
defined herein shall have the meanings ascribed to such terms in the Agreement.

WHEREAS, the Company and the Executive mutually desire to extend the Employment
Period for three years and to amend other terms of the Agreement as provided in
this Amendment.

NOW THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereby agree as follows:

 

  1. Section 1, “Employment,” is hereby deleted in its entirety and replaced
with the following:

 

  l. Employment. The Company hereby agrees to continue to employ the Executive
and the Executive hereby agrees to remain employed upon the terms and subject to
the conditions contained in this Agreement. The extended term of employment of
the Executive pursuant to this Agreement (the “Employment Period”) that
originally began on November 12, 2007 will end on April 1, 2023, unless renewed
or terminated during the Employment Period as fully set forth in Section 4.

 

  2. Section 3(a), Base Salary, is amended to reflect that the Executive’s
current Base Salary is $900,000 per year.

 

  3. Section 3(j), Change in Control Protection, is hereby deleted in its
entirety.

 

  4. The phrase “as defined in Section 4(c)(ii)(B), (C) or (D),” where it
appears in Section 4(c)(iv) shall be deleted in its entirety.

 

  5. The remaining provisions of the Agreement shall remain in effect as
originally adopted. Notwithstanding the foregoing, the letter entered into
between the parties effective as of July 1, 2016, setting forth the terms and
conditions of the Executive’s extended international assignment to London (the
“International Assignment Letter”), as amended or modified from time to time, or
any duly executed and countersigned successor agreement to the International
Assignment Letter, shall modify the Executive’s employment terms as set forth in
the Agreement for the duration of the Executive’s international assignment.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Agreement as of the date set forth above.

 

AON CORPORATION       EXECUTIVE

/s/ Anthony R. Goland

     

/s/ Christa Davies

Anthony R. Goland       Christa Davies Executive Vice President &      
Executive Vice President & Chief Human Resources Officer       Chief Financial
Officer